TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00767-CV



                               M&M Orthodontics, PA, Appellant

                                                  v.

             Christine Ellis; Texas Health and Human Services Commission;
       Dr. Kyle Janek, in his Official Capacity; Rick Gilpin, in his Official Capacity;
                    and the Office of the Inspector General, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
        NO. D-1-GN-13-003259, HONORABLE TIM SULAK, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellees Christine Ellis; Texas Health and Human Services Commission; Dr. Kyle

Janek, in his Official Capacity; Rick Gilpin, in his Official Capacity; and the Office of the Inspector

General have filed an unopposed motion to dismiss the appeal. The appellees have advised the Court

that the underlying administrative action that was pending against appellant M&M Orthodontics in

the HHSC Appeals Division has been nonsuited and dismissed, rendering moot the issues raised by

M&M Orthodontics in its appeal. See Tex. R. App. P. 42.3(a).

               We conclude, based on our review of the appellees’ motion and the record, that

the appeal has become moot. “If a case is or becomes moot, the court must vacate any order or

judgment previously issued and dismiss the case for want of jurisdiction.” Heckman v. Williamson

Cnty., 369 S.W.3d 137, 162 (Tex. 2012). Accordingly, we vacate the trial court’s judgment signed
on November 14, 2013, and dismiss this appeal as moot. We also dismiss all other pending motions

as moot.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Vacated and Dismissed for Want of Jurisdiction

Filed: January 30, 2015




                                                 2